19-23649-rdd   Doc 3513     Filed 08/10/21 Entered 08/10/21 09:08:55            Main Document
                                        Pg 1 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re                                                 Chapter 11

 PURDUE PHARMA L.P., et al.,                           Case No. 19-23649 (RDD)

                      Debtors.                         (Jointly Administered)


    MEMORANDUM OF DECISION ON REMAINING PORTION OF MOTION TO
                   UNSEAL FILED INFORMATION

Appearances:

THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS, attorneys for Media
Intervenors Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and Reuters News
& Media, Inc, by Katie Townsend, Esq.

GREGORY P. JOSEPH LAW OFFICES LLC, attorneys for the Raymond Sackler Family, by
Gregory P. Joseph, Esq.

MILBANK LLP, attorneys for the Raymond Sackler Family, by Gerard Uzzi, Esq., Alexander B.
Lees, Esq., Ashley Satterlee, Esq.

JOSEPH HAGE AARONSON LLC, attorneys for the Raymond Sackler Family, by Mara
Leventhal, Esq., Benjamin Albert, Esq.

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP, attorneys for the Raymond
Sackler Family, by Theodore V. Wells, Jr., Esq., Roberto Finzi, Esq.

DEBEVOISE & PLIMPTON LLP, attorneys for Beacon Company, by Maura Kathleen
Monaghan, Esq., Jasmine Ball, Esq.

DAVIS POLK & WARDWELL LLP, attorneys for Debtors, by Marshall Huebner, Esq.,
Benjamin S. Kaminetzky, Esq., Gerard McCarthy, Esq.

PILLSBURY WINTHROP SHAW PITTMAN LLP, attorneys for the Ad Hoc Group of Non-
Consenting States, by Andrew Troop, Esq.

AKIN GUMP STRAUSS HAUER & FELD LLP, attorneys for the Official Committee of
Unsecured Creditors, by Arik Preis, Esq., Mitchell Hurley, Esq.

Hon. Robert D. Drain, United States Bankruptcy Judge
19-23649-rdd       Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                   Main Document
                                               Pg 2 of 15



        This memorandum of decision explains the Court’s reasons for resolving in news outlets’

favor the remaining contested issue in motions seeking the disclosure of redacted filings on the

docket in these cases, which requires determination of the “commercial information” exception

in 11 U.S.C. § 107(b)(1) to 11 U.S.C. § 107(a)’s grant of public access to such filings.

                                                Background

        Purdue Pharma, L.P. and twenty-three corporate affiliates (collectively, “Purdue” or the

“Debtors”) filed these chapter 11 cases on September 15, 2019. Purdue and members of the

Sackler family that own it have long faced media reporting over the scope of their role in the

widespread misuse of opioids that for years has constituted a national health crisis, including

coverage of litigation in this and other courts.1

        From the start of these chapter 11 cases, in addition to the Debtors’ own review of

potentially avoidable transfers to members of the Sackler family or their investment vehicles,2

the Official Committee of Unsecured Creditors (the “UCC”) has extensively investigated

potential claims against Sackler family members. Indeed, one of the conditions to the Court’s

grant of a preliminary injunction of litigation of Purdue-related causes of action against Sackler

family members has been their compliance with this investigation, which the UCC coordinated

and shared with other parties that have taken an active role in these cases, such as ad hoc

committees of states and other governmental entities that have asserted claims against the

Debtors, as well as ad hoc committees of other claimants.




1
  Memorandum of Law in Support of Motion to Intervene and Unseal Judicial Records by Dow Jones & Company,
Inc., Boston Globe Media Partners, LLC, and Reuters News & Media, Inc. [ECF No. 2022] ¶¶1, 4.
2
  Any Sackler family members on the Debtors’ boards or in management resigned before the bankruptcy petition
date, and the board authorized an independent committee to investigate such transfers with the assistance of the
Debtors’ counsel. Report of Stephen D. Lerner, Examiner [ECF No. 3285], at 21.

                                                        2
19-23649-rdd       Doc 3513       Filed 08/10/21 Entered 08/10/21 09:08:55                   Main Document
                                              Pg 3 of 15



        As is typical with such investigations, there was no ongoing, piecemeal public disclosure

of them on the docket or otherwise as they were being pursued, although, again, parties playing

an active role in these cases were kept apprised. As is also common, the parties to the

investigations agreed on protective orders regarding the material to be produced in the

investigations, which gave them some comfort that information released in that process

designated as confidential would not be publicly disclosed by those bound by the orders without

the producing party’s right to seek to keep the material from the public record.

        The investigation/discovery process was not uncontested. Although most discovery

disputes were resolved in conferences with the Court, the UCC filed motions to compel

production of certain information withheld by Sackler family members and businesses and the

Debtors under claims of privilege.3 The Motions to Compel were later fully resolved as to the

Debtors and sufficiently resolved as to the Sacklers without the need, to date, for a decision by

this Court.

        Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and Reuters News &

Media, Inc. (the “Media Intervenors”) filed two motions, however, for orders directing that all

material filed in these cases under seal or in redacted form - essentially under the protective




3
 Official Committee of Unsecured Creditors’ Motion to Compel Production of Purportedly Privileged Documents,
or for In Camera Review, Based on Failure of the Sacklers and the Debtors to Demonstrate Documents Identified on
Logs Are Privileged [ECF No. 1752]; Official Committee of Unsecured Creditors’ Motion to Compel Production of
Purportedly Privileged Documents, or for In Camera Review, Based on Good Cause, Crime Fraud, and At Issue
Exceptions to Claims of Privilege [ECF No. 1753] (together, the Motions to Compel”).

                                                       3
19-23649-rdd        Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                      Main Document
                                                Pg 4 of 15



orders described above centering on the redacted information in the UCC’s Motions to Compel -4

be disclosed.5

         All but one of the issues raised by the Unsealing Motions were resolved, either by the

parties’ agreement or a ruling by the Court directing unsealing, at hearings held on January 20,

2021 and February 17, 2021. This memorandum of decision addresses the remaining issue,

which was the subject of a third, evidentiary hearing on March 24, 2021: whether the previously

undisclosed names of current business counterparties and investment advisors to Sackler family

members or their businesses who characterize themselves as the Raymond Sackler Family are

subject to the “confidential commercial information” exception in 11 U.S.C. §107(b)(1) to the

disclosure mandate of 11 U.S.C. § 107(a).

                                                   Discussion

         1. The Legal Standard

         Under federal common law there is a strong policy and presumption in favor of public

access to pleadings filed on the courts’ dockets: “Under the common law, there is a long-

standing presumption of public access to judicial records.”6 This presumption is “no mere paper

tiger.”7 The “preference for public assess is rooted in the public’s first amendment right to know




4
  The UCC Motions to Compel, along with supporting materials and exhibits, were filed in heavily redacted form.
The UCC explained in ¶ 6 of the Declaration of Mitchell Hurley, dated September 29, 2020 [ECF No. 1754] that it
filed certain exhibits under seal because they were designated as Confidential, Highly Confidential, or Professional’s
Eyes Only during discovery pursuant to the Second Amended Protective Order entered in these cases [ECF No.
1540].
5
  Motion to Intervene and Unseal Judicial Records by Media Intervenors Dow Jones & Company, Inc., Boston Globe
Media Partners, LLC, and Reuters News & Media, Inc. [ECF 2022] and Second Motion to Unseal Judicial Records
by Media Intervenors Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and Reuters News &
Media, Inc. [ECF No. 2188] (together, the “Unsealing Motions”). After hearings held on January 20, 2021 and
February 17, 2021, the Court entered an order granting, among other things, that portion of the Media Intervenors’
Unsealing Motion that sought leave to intervene in these cases [ECF No. 2404].
6
  Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978).
7
  F.T.C. v. Standard Financial Mgmt. Corp., 830 F.2d 404, 410 (1st Cir. 1987).

                                                          4
19-23649-rdd       Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                     Main Document
                                               Pg 5 of 15



about the administration of justice.”8 “It helps safeguard ‘the integrity, quality, and respect in

our judicial system.’”9

        For purposes of access to court filings in bankruptcy cases, Congress codified this policy

in 11 U.S.C. § 107(a),10 which provides:

        (a) Except as provided in subsections (b) and (c) and subject to section 112, a
            paper filed in a case under this title and the dockets of a bankruptcy court are
            public records and open to examination by an entity at reasonable times
            without charge.

        The right of access established by § 107(a) is not absolute, however.11 Section 107(a)

states that documents filed with the bankruptcy court are public records and open to examination

“[e]xcept as provided in subsection[] (b) . . . under this title[.]” Section 107(b) states, in relevant

part to the present dispute:

        (b) On request of a party in interest, the bankruptcy court shall, and on the
            bankruptcy court’s own motion, the bankruptcy court may –

             (1) Protect an entity with respect to a trade secret or confidential research,
             development, or commercial information.

        “[Section] 107(b) made an important change in the common law regarding public access

to bankruptcy court records. It is no longer left it to the bankruptcy court to balance the interests

of the public and private parties in determining whether to seal records from public view,”12 as

under the common law. The Second Circuit has held that the language of § 107(b) is

mandatory.13 “Thus, if the information fits any of the specified categories, the court is required to


8
  Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 26 (2d Cir. 1994).
9
  Id. (quoting In re Analytical Sys., 83 B.R. 833, 835 (Bankr. N.D. Ga. 1987).
10
   Id.
11
   Id. at 27.
12
   Motors Liquidation Co. Avoidance Action Trust v. JPMorgan Chase Bank, N.A. (In re Motors Liquidation Co.),
561 B.R 36, 42 (Bankr. S.D.N.Y. 2016) (quoting In re Food Mgmt. Group, LLC, 359 B.R. 543 (Bankr. S.D.N.Y.
2007)); see also Togut v. Deutsche Bank AG (In re Anthracite Capital, Inc.), 492 B.R. 162, 182-83 (Bankr. S.D.N.Y.
2013).
13
   In re Orion Pictures, 21 F.3d at 27.

                                                         5
19-23649-rdd       Doc 3513       Filed 08/10/21 Entered 08/10/21 09:08:55                  Main Document
                                              Pg 6 of 15



protect a requesting interested party and has no discretion to deny the application,”14 although

the court has discretion to “decid[e] how to protect commercial information” and fashion the

form of relief granted,15 with the court’s discretion to be exercised only as necessary to protect

against the applicable harm, such as by redaction instead of wholesale sealing.16 In addition, by

codifying the exceptions to disclosure in § 107(b), Congress precluded other exceptions that

might exist under common law.17 Relatedly, the plain meaning of 11 U.S.C. § 107(a) mandates

that all papers filed in a bankruptcy case are public records open to examination unless the court

decides to protect information in them under § 107(b).18 Decisions applying the common law to

sealing confidential information in only certain types of court records, such as Brown v.

Maxwell,19 therefore are inapposite.

        The party asserting the right to protection under § 107(b) has the burden of proof to show

that one of the listed grounds exists.20 The nature of this burden is somewhat unclear. Courts

have stated that in keeping with the strong policy of public access to the courts’ dockets, §

107(b) should be applied only in “compelling or extraordinary circumstances,”21 quoting In re

Orion Pictures. for the proposition that “[i]n most cases a judge must carefully and skeptically

review sealing requests to ensure that there really is an extraordinary circumstance or a

compelling need.”22 On the other hand, the quoted language appears in Orion Pictures’

discussion contrasting the discretionary common law analysis with the “special rule” of §



14
   Id.
15
   In re Motors Liquidation Co., 561 B.R. at 42 (emphasis added).
16
   In re Anthracite Capital, 492 B.R. at 180.
17
   In re Food Mgmt. Group, 359 B.R. at 555; In re Anthracite Capital, 492 B.R. at 182-83.
18
   In re Ionosphere Clubs, 156 B.R. 414, 433 n.7 (S.D.N.Y. 1983); In re Food Mgmt. Group, 359 B.R. at 544.
19
   929 F.3d 41 (2d Cir. 2019)
20
   In re Rapid-American Corp., 2017 Bankr. LEXIS 4266, at *3 (Bankr. S.D.N.Y. Dec. 15, 2017); In re Northwest
Airlines Corp., 363 B.R. 704, 706 (Bankr. S.D.N.Y. 2007).
21
   See, e.g., In re Anthracite Capital, 492 B.R. at 174; In re Food Mgmt. Group, 359 B.R. at 554.
22
   In re Orion Pictures Corp., 21 F.3d at 27.

                                                       6
19-23649-rdd       Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                     Main Document
                                               Pg 7 of 15



107(b);23 indeed, the Orion court later noted that, in contrast to Fed. R. Civ. P. 26(c)(7), “[w]hen

congress addressed the secrecy problem in § 107(b) of the Bankruptcy Code, it imposed no

requirement to show ‘good cause’ before a discovery protective order could be granted -- even

when the material sought to be protected was ‘a trade secret or other confidential research,

development, or commercial information.’”24

        But in a different though related sense, given the strong public policy in favor of open

court records, the “commercial information” exception in § 107(b)(1) is a narrow one.25 In

Orion Pictures, “commercial information” was defined as “information that would cause an

unfair advantage to competitors by providing them information as to the commercial operations

of the debtor.”26 That definition has arguably expanded in other contexts to cover “information

that could harm or give competitors an unfair advantage,”27 and has been held to include

information that if publicly disclosed would adversely affect the conduct of the bankruptcy

case.28 But it “is not a safe harbor for those who crave privacy or secrecy for its own sake,”29

and while “[i]n a sense, all information relating to a commercial transaction is ‘commercial

information,’30 and arguably any harm to a debtor or third party would give competitors an unfair

advantage, one must be careful not to extend the term too readily to any disclosure that would


23
   Id.
24
   Id. at 28.
25
   In re Borders Group, Inc., 462 B.R. 42, 47 (Bankr. S.D.N.Y. 2011); In re Northwest Airlines Corp., 363 B.R. at
706.
26
   In re Orion Pictures Corp., 21 F.3d. at 27.
27
   GLM DFW Inc. v. Windstream Hldgs. Inc. (In re Windstream Hldgs. Inc.), 614 B.R. 441, 455 (S.D.N.Y. 2020); In
re Rapid-American Corp., 2017 Bankr. LEXIS 4266, at *3; In re Anthracite Captial, 492 B.R. at 177; Gowan v.
Watford Asset Mgmt. LLC (In re Dreier LLP, 485 B.R. 821, 823 (Bankr. S.D.N.Y. 2013) (emphasis added).
28
   In re Lomas Fin. Group, 1991 U.S. Dist. LEXIS 1589, at *4-5 (S.D.N.Y. Feb. 11, 1991); In re Global Crossing
Ltd., 295 B.R. 720, 725 (Bankr. S.D.N.Y. 2003) (each relying on prejudice to the conduct of the bankruptcy case
that would result from the release of filed information). See also In re Hemple, 295 B.R. 200, 2002 (Bankr. D. Vt.
2003) (when request to seal involves not only allegedly confidential commercial information but also adverse effects
on the administration of the estate, the court should apply a balancing test under 11 U.S.C. § 105(a) as well as §
107(b)(1)).
29
   In re Rapid-American Corp., 2017 Bankr. LEXIS 4266, at *3.
30
   Id.

                                                         7
19-23649-rdd        Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                     Main Document
                                                Pg 8 of 15



allegedly cause harm; a request under § 107(b)(1) should be supported by specific evidence, not

argument or conclusory statements in a declaration, to establish the exception.31

         Lastly, the existence of a “so ordered” protective stipulation covering the information as

to the parties to such stipulation does not create an additional basis for shielding information

from disclosure if it is filed on the docket and other parties seek its unsealing; one of the grounds

in § 107(b) must be established.32

         2. Application Here

         In the light of the foregoing, at the end of the first hearing on the Unsealing Motions the

Court required the Sacklers to make a “particularized” showing to justify their requested

redactions,33 specifically directing them to provide “actual court filings that are sought to be

redacted and a further description of what the concern is in real terms that the Sacklers have with

regard to [them].”34

         The Raymond Sackler Family filed its supplemental limited objection on February 7,

2021, reiterating the contention that they are entitled to redact from the privilege log materials

attached to the Motions to Compel the names of business counterparties and investment advisors

with whom they have ongoing commercial relationships (the “Current Counterparty

Information”).35 In support, they submitted the Declaration of Garrett Lynam, General Counsel

of Kokino LLC, a single-family office owned by the Jonathan Sackler family,36 and the



31
   In re Borders Group, 462 B.R. at 43; In re Rapid-American Corp., 2017 Bankr. LEXIS 4266, at *4.
32
   In re Anthracite Capital, 492 B.R. at 181-82; see also Loussier v. Universal Music Grp., Inc., 214 F.R.D. 174, 176
(S.D.N.Y. 2003), reconsideration denied, 258 F. Supp. 2d 308 (S.D.N.Y. 2003); In re FiberMark, Inc., 330 B.R.
480, 504 (Bankr. D. Vt. 2005).
33
   January 20, 2021 Hearing Transcript, 120:13-15, 122:14.
34
   Id.
35
   Limited Objection of the Raymond Sackler Family to the First and Second Motions to Unseal Judicial Records by
Media Intervenors Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and Reuters News & Media,
Inc. (“Raymond Sackler Opp.”) [ECF No. 2360].
36
   ECF No. 2360-3 (the “Lynam Decl.”).

                                                         8
19-23649-rdd       Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                   Main Document
                                               Pg 9 of 15



Declaration of Frank S. Vellucci, Executive Vice President and General Counsel of Summer

Road LLC, a single-family office owned by the Richard Sackler family.37 Mr. Lynam attached

to his declaration newspaper articles intended to “show how disclosure of current non-public

commercial relationships resulted in economic harm to the Sackler family, particularly with

respect to investments that are intended to help fund the family’s share of any settlement in the

chapter 11 cases.”38 Mr. Vellucci attached two news articles and a forum comment to

demonstrate the “historical precedent for the negative consequences of the publication of a

business relationship with the Sackler family[.]”39 The Media Intervenors filed a combined reply

in response.40

        The Court held a hearing on February 17, 2021 during which it heard further argument on

other aspects of the Unsealing Motions41 and thereafter entered an Order on February 22, 2021

covering all of the issues raised by those Motions with the exception of the issue addressed in the

February 7, 2021 supplemental pleading by the Raymond Sackler Family.42 At that hearing, the

Court gave the Media Intervenors the opportunity to cross-examine Messrs. Lynam and Vellucci

on their Declarations at an evidentiary hearing, which the Media Intervenors accepted.43

        The Court held that evidentiary hearing on March 24, 2021,44 at which it admitted the

Declarations as Messrs. Lynam and Vellucci’s direct testimony, heard their cross-examination

and re-direct testimony and admitted the following exhibits.


37
   ECF No. 2360-4 (the “Vellucci Decl.” with the Lynam Declaration, the “Declarations”).
38
   Lynam Decl. ¶ 10.
39
   Vellucci Decl. ¶ 5.
40
   Combined Reply of Media Intervenors Dow Jones & Company, Inc., Boston Globe Media Partners, LLC, and
Reuters News & Media, inc. to the Raymond Sackler Family’s and Mortimer D. Sackler ICSP’s February 7
Objections to the Media Intervenors’ Motions to Unseal Judicial Records [ECF No. 2384].
41
   February 17, 2021 Hearing Transcript [ECF No. 2448].
42
   Order Granting in Part, Denying in Part, and Continuing in Part Media Intervenors’ Motions to Unseal Judicial
Records [ECF No. 2404].
43
   Id.
44
   March 24, 2021 Hearing Transcript (“3/24 Tr.”).

                                                        9
19-23649-rdd       Doc 3513      Filed 08/10/21 Entered 08/10/21 09:08:55             Main Document
                                            Pg 10 of 15



 Exhibit 1            Declaration of Garrett Lynam

 Exhibit 2            ECF No. 2441-3 titled “Amended Exhibit B [to the Declaration of Arik
                      Preis], Side B/Raymond-Side Initial Covered Sackler Persons’ Privilege Log
                      Entries Subject to UCC’s General Challenges Motion and Exceptions
                      Motion.”

 Exhibit 3            Wall Street Journal article entitled “Hedge Fund Tosses Family That
                      controls Maker of OxyContin,” dated March 7, 2019.

 Exhibit 4            New York Times article entitled “Purdue Pharma Payments to Sackler
                      Family Soared Amid Opioid Crisis,” dated December 16, 2019.

 Exhibit 5            Declaration of Frank S. Vellucci.

 Exhibit 6            VTDigger article entitled “Sackler family has largest stake in Mount Snow’s
                      parent company,” dated April 18, 2019.

 Exhibit 7            Boston Globe article entitled “The Sackler family’s involvement in Mt.
                      Snow stirs controversy,” dated May 6, 2019.

 Exhibit 8            Tetongravity.com comment thread: Boycott Any of the Peak “Resorts,”
                      dated April 21, 2019.


        Mr. Lynam testified that Hildene Capital Management, LLC (“Hildene”) forced the

Jonathan Sackler and Richard Sackler families out of its managed hedge funds in late 2018.45 He

based his belief that this was for reputational concerns on hearsay statements in the Wall Street

Journal Article admitted as Exhibit 3 (although apparently not based on any news outlet’s

identification of a relationship between Hildene and the Sacklers).46 On cross-examination, he

also acknowledged that no one from Hildene communicated its reasons for the redemption to

him or others at the office,47 and that the article itself referenced a personal opioid related

tragedy affecting one of Hildene’s principals that might have uniquely influenced this decision.48



45
   Lynam Decl. ¶5.
46
   Id.; 3/24 Tr. 137:2-5.
47
   3/24 Tr. 133:12-18.
48
   Id. 132:13-25; 133:19-25.

                                                  10
19-23649-rdd        Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                      Main Document
                                               Pg 11 of 15



         The Wall Street Journal article reporting on the Hildene redemption also mentioned

another previously confidential Jonathan Sackler family investment counterparty, DeepCurrents

Investment Group, LLC (“DeepCurrents”).49 Shortly thereafter, DeepCurrents redeemed the

Jonathan Sackler family from its hedge fund, and Mr. Lynam testified that he believes that this

decision was directly related to the Wall Street Journal article.50 On cross-examination,

however, Mr. Lynam acknowledged that the basis for this belief was an interpretation of

DeepCurrents’ actions given by another employee of the Jonathan Sackler family office,51 as

well as, of course, the timing of the decision in relation to the article’s appearance.52 He also

declined to ascribe a motivation for DeepCurrents’ decision to the article’s reference to Purdue’s

consideration of filing for bankruptcy and the increasing number of lawsuits against members of

the Sackler family, which arguably might affect their underlying financial ability to support their

investment in the fund.53 The article also mentioned other counterparties, and the record is at best

unclear whether the article had an effect on any of those entities ceasing to do business with the

Sackler family.54

         Mr. Lynam further testified that two days after a December 16, 2019 New York Times

article reporting that the Attorney General of the State of New York was seeking transparent

disclosure of the finances of the Sackler family,55 a financial intermediary notified Kokino that it

would terminate its business relationship with the Jonathan Sackler family in 2020 due to the

perceived impact on it if its relationship with the family became public.56 (Mr. Lynam stated that


49
   Ex. 3.
50
   Lynam Decl. ¶5; 3/24 Tr. 142:15-22.
51
   3/24 Tr. 143:10-17.
52
   Id. 177:8-11.
53
   Id. 144:5-146:16.
54
   Id. 149:16-152:5; 153:1-155:8. It appears that only one counterparty mentioned in the article ended its
relationship, and its reasons for doing so are the subject of speculation.
55
   Ex. 4.
56
   Lynam Decl. ¶8; 3/24 Tr. 156:5-20.

                                                         11
19-23649-rdd       Doc 3513       Filed 08/10/21 Entered 08/10/21 09:08:55         Main Document
                                             Pg 12 of 15



this termination resulted in the Jonathan Sackler not realizing $20 million in the form of forgone

investment profits in 2020.57) Again, however, Mr. Lynam testified that this reason was not

actually communicated by the counterparty but was, rather, an inference made by another

employee of the family office.58 Mr. Lynam also acknowledged that the New York Attorney

General’s possible investigation of the Sackler family’s assets might have been a legitimate

business concern of a counterparty.59

        Finally, Mr. Lynam testified that he was aware or informed of at least six other financial

institutions that either terminated their banking or broker-dealer relationships with the Jonathan

Sackler family or decided to avoid or limit business with them between May 2019 and late

2020.60 Again, though, on cross-examination Mr. Lynam testified that none of these firms stated

their reasons for terminating or limiting the relationship, and none had been publicly identified as

having a relationship with the Sackler family before they acted.61

        Mr. Vellucci similarly testified that he was informed that seven financial institutions

terminated their banking or broker-dealer relationships with the Richard Sackler family and

associated business entities or private foundations and one decided to avoid or limit such

business between April 2019 and February 2021,62 and that he believes that these actions were

motivated by concerns over the risk that such relationships would become public to the detriment

of their business.63 Like Mr. Lynam, though, Mr. Vellucci acknowledged that these

counterparties’ relationships with the Sackler family were not a matter of public knowledge




57
   Lynam Decl. ¶8.
58
   3/24 Tr. 158:3-159:15.
59
   Id. 173:15-174:11.
60
   Lynam Decl. ¶9; 3/24 Tr. 164:13-165:2.
61
   3/24 Tr. 165:14-170:14.
62
   Id. 189:9-17.
63
   Vellucci Decl. ¶4.

                                                 12
19-23649-rdd       Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                    Main Document
                                              Pg 13 of 15



before such actions.64 Also like Mr. Lynam, Mr. Vellucci testified that none of these firms stated

their reasons for terminating or limiting the relationship, with the exception of three that did so

based on an increased “financial risk” profile (although he viewed this as pretextual), and that his

view was based instead on inferences made by employees of Sackler family-owned firms.65

        Mr. Vellucci further testified that after publication of a Richard Sackler family

investment in a ski resort in Spring 2019, there were calls for boycotts of the resort.66 Mr.

Vellucci could not state whether there in fact was an organized boycott, however, or even if there

was any negative financial impact from the articles.67

          The Media Intervenors view the underlying premise of the Raymond Sackler Family’s

argument to be misguided as resting on an unduly broad interpretation of § 107(b)(1). They

contend that shielding investment counterparties from the potential reputational effects of public

association with the Sackler family is not the type of interest that § 107(b)(1) was meant to

protect, highlighting that “mere embarrassment, or harm to reputation based on [disclosure of]

non-scandalous, nondefamatory information is [insufficient]” for purposes of establishing an

exception under § 107(b).68 But the business harm to the Sackler families, not the possible

reputational harm to their counterparties, is the relevant harm here,69 although, that said, the

Current Counterparty Information does not fit as well into § 107(b)(1)’s use of the term

“commercial information” as the kinds of commercial information protected in the reported




64
   3/24 Tr. 190:11-15.
65
   Id. 191:13-204:2.
66
   Vellucci Decl. ¶5.
67
   3/24 Tr. 211:20-212:19.
68
   In re Food Mgmt. Grp., 359 B.R. at 554.
69
   It is worth noting in this regard that the Food Mgmt. Grp. case involved a request to seal, under 11 U.S.C. §
107(b)(2), allegedly “scandalous or defamatory matter,” not confidential commercial information under § 107(b)(1).
Id. at 552.

                                                       13
19-23649-rdd        Doc 3513        Filed 08/10/21 Entered 08/10/21 09:08:55                     Main Document
                                               Pg 14 of 15



decisions.70 It has nothing to do with the Sackler families’ businesses with the exception that

some of their business opportunities may be limited based on associational reputation risk

purportedly felt by their counterparties or advisors, which might, in turn, impair the Sackler

family’s ability to fund a settlement under a chapter 11 plan in these cases. Nor is this harm a

bankruptcy-process-related harm, in contrast with the Global Crossing and Lomas decisions

cited above.71

         In any event, the likelihood of other counterparties or advisors ceasing or limiting

business with the Sackler family because of associational publicity has not been sufficiently

established for the Raymond Sackler Family to carry its burden of proof regarding the Current

Counterparty Information. The testimony was largely speculative as to the named

counterparties’ motives for terminating business relationships and therefore doubly speculative

that still unnamed counterparties that are identified in the UCC’s Motion to Compel would

terminate business relationships upon the release of their names. It is true that some businesses,

unlike most lawyers, take the path of least resistance to avoid the risk of adverse publicity related

to their clients, and, if taken, such actions might harm the Sacklers and curtail their ability to

fund claims. But counterparties and advisors may also see the ugly light that such actions would

cast on their professions of loyalty to their customers, in contrast with the only limited luster to

their reputation that such actions might lend, and choose to continue their business relationships,

the bona fides of which, in and of themselves, have not been questioned.

                                             Conclusion




70
   See, e.g., In re Orion Pictures, 21 F.3d at 26 (terms of promotional agreement related to movie reviewed in
camera, where debtor would be negotiating other promotional agreements with other parties); In re Windstream
Hldgs., 614 B.R. at 455 (list of vendors debtor deemed critical to the debtor’s operations); In re Borders Group, 462
B.R. at 48 (list of key employees).
71
   See n. 28 supra.

                                                         14
19-23649-rdd    Doc 3513     Filed 08/10/21 Entered 08/10/21 09:08:55           Main Document
                                        Pg 15 of 15



       For the foregoing reasons, the Unsealing Motions are granted to end the redaction of

Current Counterparty Information. Counsel for the Media Intervenors shall submit an order to

chamber consistent with this memorandum of decision.

Dated: White Plains, New York
       August 9, 2021
                                    /s/ Robert D. Drain____________
                                    United States Bankruptcy Judge




                                              15
